Exhibit 4.7 Date 19 April 2007 DRYSHIPS INC. as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders - and - HSH NORDBANK AG as Agent and as Security Trustee LOANLOAN AGREEMENT relating to a bridge loan facility of up to (initially) US$150,000,000 to part finance the acquisition of up to sixbulk carriers WATSON, FARLEY & WILLIAMS Piraeus INDEX ClausePage 1 INTERPRETATION 1 2 FACILITY 16 3 POSITION OF THE LENDERS AND THE MAJORITY LENDERS 17 4 DRAWDOWN 18 5 INTEREST 19 6 INTEREST PERIODS 21 7 DEFAULT INTEREST 22 8 REPAYMENT AND PREPAYMENT 23 9 CONDITIONS PRECEDENT 24 10 REPRESENTATIONS AND WARRANTIES 24 11 GENERAL UNDERTAKINGS 26 12 CORPORATE UNDERTAKINGS 29 13 INSURANCE 30 14 SHIP COVENANTS 35 15 VALUATIONS 39 16 PAYMENTS AND CALCULATIONS 40 17 APPLICATION OF RECEIPTS 42 18 APPLICATION OF EARNINGS 43 19 EVENTS OF DEFAULT 43 20 FEES AND EXPENSES 47 21 INDEMNITIES 48 22 NO SET-OFF OR TAX DEDUCTION 50 23 ILLEGALITY, ETC 51 24 INCREASED COSTS 52 25 SET OFF 53 26 TRANSFERS AND CHANGES IN LENDING OFFICE 54 27 VARIATIONS AND WAIVERS 57 28 NOTICES 58 29 SUPPLEMENTAL 59 30 LAW AND JURISDICTION 60 SCHEDULE 1LENDERS AND COMMITMENTS 62 SCHEDULE 2DRAWDOWN NOTICE 63 SCHEDULE 3CONDITION PRECEDENT DOCUMENTS 64 SCHEDULE 4TRANSFER CERTIFICATE 67 SCHEDULE 5MANDATORY COST FORMULA 71 EXECUTION PAGE 74 THIS AGREEMENT is made on 19 April 2007 BETWEEN (1) DRYSHIPS INC. a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Schedule 1, as Lenders; (3) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Agent; and (4) HSH NORDBANK AG acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Germany, as Security Trustee. BACKGROUND The Lenders have agreed to make available to the Borrower a bridge loan facility of (initially) up to $150,000,000 as this amount may be increased to up to $181,000,000 subject to the terms and on the conditions set out in Clause 2.1 (to be made available in up to six advances) for the purpose of refinancing or financing (as the case may be) part of the purchase price of the following vessels: (a) “PRIMERA” by Kronos Owning Company Limited; (b) “OINOUSSIAN LEGEND” (tbr “MENORCA”) by Atlas Owning Company Limited; (c) “RESTLESS” (tbr “MARBELLA”) by Dione Owning Company Limited; (d) “SPRING BRAVE” (tbr “BRISBANE”) by Trojan Maritime Co.; (e) “SONGA HUA” (tbr “BARGARA”) by Selene Owning Company Limited; and (f) “SONGA HUI” (tbr “CAPITOLA”) by Tethys Owning Company Limited, each being an indirect wholly-owned subsidiary of the Borrower, in each case pursuant to the relevant MOA. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Account Pledge” means, in relation to each Earnings Account, a deed creating security in respect of that Earnings Accounts in such form as the Lenders may approve or require; “Advance” means the principal amount of each borrowing by the Borrower under this Agreement; “Affected Lender” has the meaning given in Clause 5.6; “Agency and Trust Deed”means the agency and trust deed executed or to be executed between the Borrower, the Lenders, the Agent and the Security Trustee in such form as the Lenders may approve or require; “Agent”means HSH Nordbank AG and any of its successors including, without limitation, any successor appointed under clause 5 of the Agency and Trust Deed; “Approved Broker”means each of Braemar Seascope Shipbrokers Ltd., H.
